DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendments overcome the 112(a) rejections to the claims.  In response, double patenting rejections now apply. See below.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5, 8-35, 39-44, 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,559,134 in view of Shimizu (U.S. 2006/0287826) (cited in family history), with or without AAPA (Applicant’s Admitted Prior Art).  See table below. 

This Application
U.S. 10,559,134
Claim 1
Claim 1; and Fig. 1 of Shimizu; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212. 
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 2, modifying the ‘134 patent in view of itself to have allowed the bus to provide steering angle would have been obvious and predictable to one of ordinary skill in the art. See MPEP 2143(A). 
Claim 5, Claim 8
Claim 1; modifying the ‘134 patent in view of itself to have allowed the processor to be part of the rear camera would have been obvious and predictable to one of ordinary skill in the art. See MPEP 2143(A).
Claim 9
Claim 10
Claim 10
Claim 10
Claim 11
Claim 10 in view of AAPA, which teaches that dynamic overlays are known. 
Claim 12
Claim 1 in view of AAPA
Claim 13
Claim 1 in view of AAPA
Claim 14
Claim 1 in view of AAPA
Claim 15
Claim 1 in view of AAPA

Claim 1 in view of AAPA
Claim 17
Claim 1 in view of AAPA
Claim 18
Claim 1 in view of AAPA
Claim 19
Claim 1 in view of AAPA
Claim 20
Claim 1 in view of AAPA; AAPA acknowledges vehicle familes, which will have different wheelbase sizes and/or different configurations. 
Claim 21
Claim 1 in view of AAPA; AAPA acknowledges vehicle familes, which will have different wheelbase sizes and/or different configurations.
Claim 22
Claim 1 in view of AAPA; AAPA acknowledges vehicle families, which will have different wheelbase sizes and/or different configurations.
Claim 23
Claim 1 in view of AAPA; AAPA acknowledges vehicle families, which will have different wheelbase sizes and/or dif7ferent configurations.
Claim 24
Claim 1 in view of AAPA; AAPA acknowledges vehicle families, which will have different wheelbase sizes and/or different configurations.
Claim 25
Claim 1 in view of AAPA; AAPA acknowledges vehicle families, which will have different wheelbase sizes and/or different configurations.
Claim 26
Claim 4
Claims 27-34
Claim 1 in view of AAPA

Claim 1 in view of Shimizu (see Fig. 1)
Claim 39
Claim 1 in view of AAPA
Claim 40
Claim 1 in view of AAPA and Shimizu (Fig. 1)
Claim 41
Claim 1 in view of AAPA
Claim 42
Claim 1 in view of AAPA
Claim 43
Claim 1 in view of AAPA
Claim 44
Claim 1 in view of AAPA and Shimizu (Fig. 1)
Claims 49-54
Claim 1 in view of AAPA and Shimizu (Fig. 1)
Claims 55-68
Claim 1 in view of AAPA; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212 and Fig. 1. 



Claims 1, 6, 12-25. 27-35, 36-48, 55-71  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of  U.S. Patent No. 10,169,926 in view of Shimizu (U.S. 2006/0287826) (cited in family history), with or without AAPA (Applicant’s Admitted Prior Art).  See table below. 

This Application
U.S. 10,169,926
Claim 1
Claim 19; and Fig. 1 of Shimizu; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212. 
Claim 6
Claim 19; and Fig. 1 of Shimizu; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212.

Claim 19 in view of  Shimizu and AAPA
Claims 27-35
Claim 19 in view of  Shimizu and AAPA
Claim 36-38
Claim 19 in view of  Shimizu (mapped above) and AAPA
Claim 39
Claim 19; and Fig. 1 of Shimizu; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212, further in view of AAPA
Claims 40-48
Claim 19 in view of AAPA and Shimizu (Fig. 1)
Claims 49-54
Claim 1 in view of AAPA and Shimizu (Fig. 1)
Claims 55-71
Claim 19 in view of AAPA; for lens and image sensor, see Shimizu, paras. 390, 381, 208 and 212 and Fig. 1. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613